Citation Nr: 1418819	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  10-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a bilateral leg condition.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 


FINDINGS OF FACT

1.  The Veteran was diagnosed with diabetes mellitus, type II (hereinafter diabetes) in September 2007; there is no evidence of diabetes in service or within a year of separation from service.

2.  The Veteran had an abscess on his upper right thigh in service; no mention of the legs appears in the separation examination report; the Veteran did not seek post-service treatment for leg pain until 2009 when no diagnosis was rendered; the Veteran was assessed with uncontrolled diabetes and peripheral neuropathy in 2011; there is no competent and credible evidence that a currently diagnosed bilateral leg condition is related to military service.

3.  There is no evidence of psychiatric treatment in service and there is no diagnosis of bipolar disorder in the record; the Veteran was assessed with depression in 2009 due to being out of a job and has sought treatment for alcohol dependence; there is no competent and credible evidence that a currently diagnosed psychiatric disorder is related to military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a bilateral leg condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).

3.  The criteria for service connection for an acquired psychiatric disorder, to include bipolar disorder, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO provided notice to the Veteran in a February 2009 pre-adjudication letter, explaining what information and evidence was needed to substantiate a claim for service connection including what he needed to provide and what would be obtained by VA.

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In this case, the RO associated the Veteran's STRs and VA treatment records with the claims file.  In addition, VA requested records from the Social Security Administration, although none were found.  The Board acknowledges a February 2012 letter from the National Association of Black Veterans, Inc. indicating the Veteran's contention that he was treated at VA from "2005 to 2007 and from 1980, 1984 to the present."  Such contention is inconsistent with other statements made by the Veteran regarding treatment.  In addition, there is no indication on VA's Compensation and Pension Interchange (CAPRI) that the Veteran sought treatment at any VA medical center prior to September 4, 2007.  The Veteran is reminded that the duty to assist is a two-way street and if he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

The Board acknowledges that the Veteran has not had VA examinations in connection with his claims.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Here, there is no evidence of diabetes in service and no indication that diabetes, diagnosed over 20 years after separation from service, was incurred in service or related to an incident in service.  In addition, there is no evidence that the Veteran has a currently diagnosed bilateral leg condition that is related to an injury or disease in service.  Finally, there is no evidence of a psychiatric disability in service or event that may have led to a psychiatric disorder and the evidence does not suggest the Veteran has a current psychiatric disability for which compensation can be granted.  For these reasons, the evidence of record does not raise a reasonable possibility that a VA examination would result in findings favorable to the Veteran and therefore, not having an examination is not prejudicial to the Veteran in this case.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons and bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).   

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the issues decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 



II.  Entitlement to service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered; and (3) competent evidence of a nexus or connection between the disease or injury in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Service connection for certain chronic diseases, including diabetes mellitus, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. §3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Here, the evidence of record does not support entitlement to service connection for diabetes because there is no evidence of diabetes in the Veteran's service treatment records (STRs) or anywhere in the claims file until September 2007, more than 20 years after separation from service.  The Veteran has sought treatment for diabetes since his diagnosis in 2007 and it was indicated that his mother also suffered from the disease.  There is no evidence of record that the Veteran's currently diagnosed diabetes had its onset in service or within one year from separation from service or was otherwise incurred in service.  The Board acknowledges that pursuant to 38 U.S.C.A. § 3.307, if the Veteran served in Vietnam between January 9, 1962 and May 7, 1975 or in Korea between April 1, 1968 and August 31, 1971 in an area in which herbicides, such as Agent Orange, were known to have been applied, service connection for diabetes mellitus, type II will be presumed.  This presumption does not apply to the Veteran.  Based on the foregoing, service connection for diabetes on either a direct basis or a presumptive basis cannot be granted.  

The evidence of record does not support entitlement to service connection for a bilateral leg condition because there is no indication of a chronic disease or injury incurred in service and no evidence of a currently diagnosed disability that is related to service.  A STR dated in September 1982 indicates the presence of an abscess in the Veteran's right upper thigh and that there was pain and swelling in that area.  There was no other mention of this in the STRs and the Veteran's June 1983 separation examination was negative for any abnormalities, disabilities or other statements regarding the Veteran's legs.  In a June 2008 VA treatment record, it is was noted the Veteran was "doing fine" and that he was "reading, walking, and exercising."  The first indication of leg pain in the post-service treatment records was in October 2009, over 25 years after separation from service.  The Veteran reported occasional sharp pain in his right leg when walking that radiated.  He stated this type of pain started "4 years ago", i.e. in 2005.  The Veteran denied injury or trauma and stated the pain stopped with rest and he was taking no medications. See October 9, 2009 VA Treatment Record.  VA treatment records from 2011 indicate the Veteran has uncontrolled diabetes with peripheral neuropathy.  There is no evidence of record that the Veteran has a bilateral leg condition that is linked to any disease or injury that occurred during his military service.  Thus, service connection cannot be granted.

The evidence of record does not support entitlement to service connection for an acquired psychiatric disorder because, although there is an assessment of depression in the VA treatment records in October 2009, there is no indication that depression was connected in any way to military service.  In lay statements and at his hearing before the Board in October 2012, the Veteran indicated he experienced flashbacks from his period of service.  The Veteran never told a treatment provider that he suffered from flashbacks or that he felt he suffered depression or any other psychiatric disorder because of his experiences in service.   Overall, the Board finds that the Veteran's lay statements are not credible and therefore, they lack probative weight.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting that there is a strong motive to tell the truth in order to receive proper medical treatment and, thus, statements occurring in the course of such treatment may be afforded greater probative value than subsequent assertions rendered solely in the interest of seeking VA benefits).  In October 2009, the Veteran indicated he was depressed about not having a job and "other peoples problems".  He had suicidal thoughts without a plan and refused mental health assistance at that time.  In November 2011, he was assessed with "Situational Depression" after his friend reportedly committed suicide.  There is no diagnosis of bipolar disorder in the record and the evidence does not demonstrate any on-going mental health issues except for treatment for alcohol dependence beginning in 2007.    Notably, alcoholism is not a disability for which service connection may be granted as directly incurred in service.  See 38 U.S.C.A. § 1110 (West 2002); see also Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  Given that there is no evidence of psychiatric treatment in service and no evidence of psychiatric concerns until over 20 years after service, the Board concludes that service connection for a psychiatric disorder is not warranted.

Because the preponderance of the evidence is against the claims, the benefit of-the-doubt doctrine does not apply, and the claims for service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type II is denied.

Service connection for a bilateral leg condition is denied.

Service connection for an acquired psychiatric disorder, to include bipolar disorder, is denied.



_________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


